



Exhibit 10.2


Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information marked “[***]” in this
Exhibit has been filed with the Securities and Exchange Commission together with
such request for confidential treatment.


EXECUTED VERSION




AMENDMENT NO. 3
TO
JUPITER GAS GATHERING AGREEMENT


This Amendment No. 3 to the Jupiter Gas Gathering Agreement (this “Amendment”)
is made and entered into as of August 1st, 2016, by and between EQT Production
Company (“Producer”) and EQT Energy, LLC (collectively with Producer,
“Shipper”), on the one hand, and EQM Gathering OPCO, LLC (“Gatherer”), on the
other hand. Producer, Shipper and Gatherer are each referred to herein as a
“Party” and collectively as the “Parties”.


WHEREAS, the Parties made and entered into that certain Jupiter Gas Gathering
Agreement, dated May 1, 2014 (as amended by that certain Amendment No. 1 to
Jupiter Gas Gathering Agreement, dated December 17, 2014, and that certain
Amendment No. 2 to Jupiter Gas Gathering Agreement, dated October 26, 2015, the
“Agreement”), pursuant to which, among other provisions, Shipper requested that
Gatherer provide gathering services to Shipper by receiving quantities of Gas
from Shipper at the Receipt Points and redelivering such Gas to or for Shipper’s
account at the Delivery Points; and


WHEREAS, the Parties intend to amend Exhibit A, Section II (Table of Incremental
Capital Fees) of Exhibit B-2, Exhibit D and Section III (Site Specific Data and
Facility Responsibility Matrix) of Exhibit F of the Agreement upon the terms and
subject to the conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:


1.Definitions. All capitalized terms used but not otherwise defined or amended
herein shall have the meanings ascribed to them in the Agreement.


2.Amendments.


a.
Exhibit A attached to the Agreement is hereby deleted in its entirety and
replaced with the revised Exhibit A attached hereto as Attachment 1.



b.
Section II (Table of Incremental Capital Fees) of Exhibit B-2 attached to the
Agreement is hereby deleted in its entirety and replaced with the revised
Section II (Table of Incremental Capital Fees) attached hereto as Attachment 2.
In accordance with Section 4.2(b) of the Agreement, the Parties have agreed to
an Incremental Capital Project in respect of the new Receipt Point identified in
Section II of Exhibit B-2 (the “West Run - Hopewell Ridge Receipt Point”), which
is separate from the West Run Receipt Point in Zone 1 identified on the revised
Exhibit A attached hereto as Attachment 1. The Parties further agree that:



i.
this Incremental Capital Project shall not trigger an increase in the
Compression MDQ or the Contract MDQ or an extension of any Term under the
Agreement;





--------------------------------------------------------------------------------







ii.
the Incremental Capital Fee shall be a negotiated volumetric rate of [***] (in
lieu of a Monthly reservation rate) for all Gas delivered by Shipper and
received by Gatherer at West Run - Hopewell Ridge Receipt Point, which Receipt
Point will not be subject to the Target Receipt Point Pressure, and any Gas
delivered to such Receipt Point shall not be considered in calculating the
Compression MDQ, the Contract MDQ or the Overrun Fees under the Agreement;



iii.
shipper shall not install wellhead or other compression upstream of the West Run
- Hopewell Ridge Receipt point without prior written consent from Gatherer.



iv.
the Incremental Capital Fee shall apply to Gas delivered to the West Run -
Hopewell Ridge Receipt Point beginning [***] and until [***], and thereafter
shall apply to such Gas until terminated by either Party on the last Day of a
Month by delivering written notice to the other Party at least thirty (30) Days
prior to the date of termination.



c.
Exhibit D attached to the Agreement is hereby deleted in its entirety and
replaced with the revised Exhibit D attached hereto as Attachment 3.



d.
In Section III (Site Specific Data and Facility Responsibility Matrix) of
Exhibit F attached to the Agreement:



i.
the page including Section III.A.1 (Receipt Point Interconnect Data) is hereby
deleted in its entirety and replaced with the revised pages including Section
III.A.1 (Receipt Point Interconnect Data) attached hereto as Attachment 4; and



i.
Section III.A.2 (Responsibility for Interconnect Facility Equipment) is hereby
amended to include the additional Interconnect Facilities responsibilities
tables for the meters identified as set forth below, which tables (1) establish
the design, construction, operation, maintenance and cost responsibility for
each such meter and (2) are attached hereto as Attachment 5.



5234610
5234612
M5234260
5234613
5235813
M5234486
M5234487
M5234488
17020
M5248813
M5248814
M5248816
033297
033341
M5234259
M5226733
M5226735
M5224755
M5225755
M5210064
M5210065



2

--------------------------------------------------------------------------------





M5210066
M5219031
M5219033
M5249530
M5238116
M5238117
M5248049
M5241305
M5241307
M5241308
M5254623
M5100053



3.Effect of Amendment. The Agreement, as amended hereby, shall remain in full
force and effect, and all terms hereof are hereby ratified and confirmed by the
Parties.
 
4.Further Actions. The Parties agree to execute such other documents and take
such further actions necessary to effectuate this Amendment.


5.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same agreement. It is agreed by the Parties that
facsimile signature pages signed by the Parties shall be binding to the same
extent as original signature pages.


6.Entire Agreement. This Amendment is the entire agreement between the Parties
concerning the subject matter hereof and neither Party shall be bound by
representations except as set forth in this Amendment.


7.Amendments. This Amendment may not be modified or amended except by a written
agreement signed by the Parties.







3

--------------------------------------------------------------------------------





EXECUTED VERSION


IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.
EQT PRODUCTION COMPANY
 
EQM GATHERING OPCO, LLC
 
 
 
 
 
By:
/s/ Erin Centofanti
 
By:
/s/ David Gray
Name:
Erin Centofanti
 
Name:
David Gray
Title:
SVP, Engineering
 
Title:
Senior Vice President
 
 
 
 
 
EQT ENERGY, LLC
 
 
 
 
 
 
 
 
By:
/s/ Troy D. Larkin
 
 
 
Name:
Troy D. Larkin
 
 
 
Title:
SVP, Trading & Asset Management
 
 
 





[SIGNATURE PAGE TO AMENDMENT NO. 3 TO JUPITER GAS GATHERING AGREEMENT]




--------------------------------------------------------------------------------








EXECUTED VERSION


ATTACHMENT 1




--------------------------------------------------------------------------------





EXECUTED VERSION
EXHIBIT A
RECEIPT POINTS, DELIVERY POINTS,
CONTRACT MDQ AND COMPRESSION MDQ
Receipt Point(s)
Receipt Point MDQ
MMcf/Day
Zone
Zone MDQ
MMcf/Day
HLB65
60
Zone 1
300
West Run
80
Zone 1
300
Koloski
90
Zone 1
300
ROG279
80
Zone 1
300
Pierce
100
Zone 1
300
Walker B
30
Zone 1
300
Moore
40
Zone 1
300
Phillips
30
Zone 1
300
Scotts Run
30
Zone 1
300
Patterson Creek
60
Zone 1
300
ROG162
120
Zone 1
300
ROG79
50
Zone 1
300
 
 
 
 
Moninger
200
Zone 2
370
Cooper
140
Zone 2
370
Big Sky
75
Zone 2
370
Way176
45
Zone 2
370
Amity
15
Zone 2
370
Harden Farm
110
Zone 2
370
Connors
65
Zone 2
370
Pettit
65
Zone 2
370
Hughes
55
Zone 2
370
Roberts
9
Zone 2
370
Harden
25
Zone 2
370
Shipman
37.5
Zone 2
370
J&J
37.5
Zone 2
370
 
 
 
 
Lacko
250
Zone 3
370
Hildebrand
35
Zone 3
370
Pyles
40
Zone 3
370
Beazer
50
Zone 3
370
Yabolnski
70
Zone 3
370
Way153
60
Zone 3
370
Nicoloff
30
Zone 3
370
McMillan
20
Zone 3
370
Robinson
20
Zone 3
370
Thompson
25
Zone 3
370
Thistlewaite
2
Zone 3
370
Alpha
80
Zone 3
370
 
 
 
 
West Run - Hopewell Ridge
N/A
N/A
N/A



Exhibit A
Page 1




--------------------------------------------------------------------------------





EXHIBIT A (Continued)
RECEIPT POINTS, DELIVERY POINTS,
CONTRACT MDQ AND COMPRESSION MDQ


Delivery Point(s)
Location
Ingram
Equitrans H-109
Amity
Equitrans H-125
Jupiter
Equitrans H-148
Callisto
Equitrans H-160
Hopewell Ridge
Equitrans H-160
Pipers Ridge
Equitrans M-78
Europa
Equitrans H-165







Drip Liquids
Delivery Point(s)
Location
Not applicable
 
 
 
Contract MDQ:
[***]
Compression MDQ:
[***]



Exhibit A
Page 2




--------------------------------------------------------------------------------








EXECUTED VERSION


ATTACHMENT 2




--------------------------------------------------------------------------------





EXECUTED VERSION


II.    Table of Incremental Capital Fees


Incremental Capital Project
Contract MDQ
Incremental Capital Fee
In-Service Date
Applicable Expansion Term
West Run - Hopewell Ridge Receipt Point
[***]
Volumetric fee of [***]
[***]
Until [***], and thereafter until terminated by either Party on the last Day of
a Month by delivering written notice to the other Party at least thirty (30)
Days prior to the date of termination.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Exhibit B-2
Page 2




--------------------------------------------------------------------------------








EXECUTED VERSION


ATTACHMENT 3




Exhibit D




--------------------------------------------------------------------------------





EXHIBIT D
DESCRIPTION OF GATHERING SYSTEM




[***] Four (4) pages omitted from this Exhibit pursuant to confidential
treatment request.




Exhibit D




--------------------------------------------------------------------------------








EXECUTED VERSION


ATTACHMENT 4




--------------------------------------------------------------------------------







III.     SITE SPECIFIC DATA AND FACILITY RESPONSIBILITY MATRIX


A.
In addition to the minimum design specification and operating parameters set
forth in the Engineering and Technical Design Standards, the following
specifications shall be followed:



1.
Receipt Point Interconnect Data: The table below provides for the list of meters
covered under this Agreement which may be updated from time to time in
accordance with the terms and conditions of this Agreement. Each meter in the
Receipt Point Interconnect table shall conform to the specifications listed in
the table applicable to such meter under Section III(A)(2).

Meter ID
Meter Name
GPS Coordinates
MAOP
MinDQ*
(Mcf / Day)
MaxDQ
(Mcf / Day)
17019
Cooper B
39.95597, -80.26908
720
1,220
78,500
11798
Roberts 1
39.94097, -80.326422
720
320
19,600
17018
Roberts 2
39.94097, -80.25422
720
320
19,600
11796
McMillen
39.9836, -80.1209
720
710
45,900
17042
Pyles 1
39.969918, -80.110996
1,440
1,670
78,500
17035
Hildebrand
39.974133, -80.096991
720
650
45,900
17022
Robison 1
39.979817, -80.072114
720
680
45,900
18156
Robison 2
39.97799, -80.07021
720
720
45,900
17043
Thompson 1
39.948602, -80.096748
720
680
45,900
17115
Thompson 2
39.948602, -80.096748
720
680
45,900
11797
Thistlewaite
39.96395, -80.100731
720
320
19,600
17044
Conner 1
39.946228, -80.240644
720
680
45,900
5100003
Conner 2
39.946228, -80.240644
720
680
45,900
17037
Phillips
39.933614, -80.293665
1,400
1,150
115,300
18155
Walker B
39.934471, -80.318565
1,400
1,600
67,500
5100014
Scott’s Run 1
39.93239, -80.32793
1,400
2,700
115,300
5100015
Scott’s Run 2
39.93239, -80.32793
1,400
2,700
115,300
5100065
Moore 2
39.92772, -80.33715
1,400
2,700
115,300
5100039
West Run (NIJUS25)
39.913752, -80.303533
1,400
2,700
115,300
5100053
West Run - Hopewell Ridge (NIJUD002)
39.91312, -80.30316
1,400
2,511
87,994



Exhibit F
Page 4




--------------------------------------------------------------------------------





Meter ID
Meter Name
GPS Coordinates
MAOP
MinDQ*
(Mcf / Day)
MaxDQ
(Mcf / Day)
5100055
Patterson 1
39.936506, -80.310759
1,400
2,700
115,300
5100063
Patterson 2
39.936506, -80.310759
1,400
2,700
115,300
5100057
Nicoloff 1
39.954037, -80.065039
720
720
45,900
5100018
Pierce 1
39.90734, -80.28209
720
2,630
78,500
5100019
Pierce 2
39.90734, -80.28209
720
2,630
78,500
5100064
Pierce 3
39.90734, -80.28209
720
2,630
45,900
5213961
Big Sky 1
39.99805556,-80.20277
720
1,750
78,500
5213962
Big Sky 2
39.99805556, -80.20277
720
1,750
78,500
5213963
Big Sky 3
39.99805556, -80.20277
720
1,030
45,900
M5220213
Petit 1
39.94523, -80.23994
720
1,227
44,838
M5220220
Petit 2
39.94523, -80.23994
720
1,227
44,838
M5220221
Petit 3
39.94523, -80.23994
720
726
26,240
M5224083
Nicoloff 2
39.954037, -80.065039
720
1,227
44,838
M5224627
Alpha 1
39.960097, -80.130604
720
1,227
44,838
M5224714
Alpha 2
39.960097, -80.130604
720
1,227
44,838
M5225755
Scott's Run 3
39.93237, -80.32812
1,400
1,227
64,353
5234610
Moninger Run 1
39.99511, -80.20636
1,440
1,227
64,353
5234612
Moninger Run 2
39.99511, -80.20636
1,440
1,227
64,353
5234613
Moninger Run 3
39.99511, -80.20636
1,440
1,227
64,353
5235813
Moninger Run 4
39.99511, -80.20636
1,440
1,227
64,353
M5234486
Koloski Run 1
39.95875, -80.31068
1,440
1,227
64,353
M5234487
Koloski Run 2
39.95875, -80.31068
1,440
1,227
64,353
M5234488
Koloski Run 3
39.95875, -80.31068
1,440
1,227
64,353
17020
Iames
40.0308, -80.15266
720
726
37,660
M5248813
Petit 4
39.94684, -80.24028
1,440
1,227
64,353
M5248814
Petit 5
39.94684, -80.24028
1,440
1,227
64,353
M5248816
Petit 6
39.94684, -80.24028
1,440
1,227
64,353

Exhibit F
Page 5




--------------------------------------------------------------------------------





Meter ID
Meter Name
GPS Coordinates
MAOP
MinDQ*
(Mcf / Day)
MaxDQ
(Mcf / Day)
M5254623
Petit 7
39.94684, -80.24028
1,440
1,227
64,353
M5219031
Shipman 1
39.991551, -80.194235
720
726
37,660
M5219033
Shipman 2
39.991551, -80.194235
720
1,227
64,353
33297
Ingram 590004
39.93929, -80.26466
720
356
16,118
33341
ROG46H1
39.94097, -80.26422
720
356
16,118
M5210064
Lacko 1
39.968683, -80.150911
720
1,227
64,353
M5210065
Lacko 2
39.968683, -80.150911
720
1,227
64,353
M5210066
Lacko 3
39.968683, -80.150911
720
1,227
64,353
M5224755
Pyles 2
39.96643, -80.1116
1,440
1,227
64,353
M5234259
Yablonski 1
39.99347, -80.06271
1,440
1,227
64,353
M5234260
Yablonski 2
39.99347, -80.06271
1,440
1,227
64,353
M5226733
Beazer 1
39.92417, -80.10866
1,440
1,227
64,353
M5226735
Beazer 2
39.92417, -80.10866
1,440
1,227
64,353
M5249530
Beazer 3
39.92417, -80.10866
1,440
1,556
57,163
M5238116
J & J
39.99807, -80.20293
1,440
1,556
57,163
M5238117
J & J
39.99807, -80.20293
1,440
1,556
57,163
M5248049
J & J
39.99807, -80.20293
1,440
1,556
57,163
M5241305
Harden Farm 1
39.939969, -80.264877
1,440
1,556
57,163
M5241307
Harden Farm 2
39.939969, -80.264877
1,440
1,556
57,163
M5241308
Harden Farm 3
39.939969, -80.264877
1,440
1,556
57,163

* Calculated @ minimum NOP with minimum Beta plate when applicable
2.
Responsibility for Interconnect Facility Equipment. Each of the following tables
establish, for the meter specified in the cell located in the first row of the
first column of such table (or, if no meter is specified in such cell, then for
each meter not specified in any of the other tables included below) the design,
construction, operation, maintenance and cost responsibility for certain aspects
of the Interconnect Facilities. All of the following design responsibilities
designated as Producer’s responsibility shall be incorporated into the design
and construction of the Interconnect Facilities:



Exhibit F
Page 6




--------------------------------------------------------------------------------










ATTACHMENT 5




--------------------------------------------------------------------------------





EXHIBIT F (Section III.A.2.)
Responsibility for Interconnect Facility Equipment


SCOTTS RUN GATHERING MM B RUN,  M5225755


STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Inlet & Station Piping
Yes
Producer
Producer
Producer
Producer
Producer
Outlet & Station Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Test Station - inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
Liquid Level Shutoff
 No
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electronic Measurement & Telecom Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
 No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
 No
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Flow Control Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Heat
No
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Producer
Producer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication service
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Air Permit
No
 
 
 
 
 





--------------------------------------------------------------------------------











J. Moninger/Johnston Gathering MM Run 1, M5234610
 J. Moninger/Johnston Gathering MM Run 2, M5234612
J. Moninger/Johnston Gathering MM Run 3, M5234613
J. Moninger/Johnston Gathering MM Run 4, M5235813
STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Inlet & Station Piping
Yes
Producer
Producer
Producer
Producer
Producer
Outlet & Station Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Test Station - inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
Liquid Level Shutoff
 No
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electronic Measurement & Telecom Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
 No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
 No
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Flow Control Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Heat
No
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Producer
Producer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication service
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Air Permit
No
 
 
 
 
 





--------------------------------------------------------------------------------





Koloski Gathering MM Run 1, M5234486
Koloski Gathering MM Run 2, M5234487
Koloski Gathering MM Run 3, M5234488
STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Inlet & Station Piping
Yes
Producer
Producer
Producer
Producer
Producer
Outlet & Station Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Test Station - inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
Liquid Level Shutoff
 No
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electronic Measurement & Telecom Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
 No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
 No
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Flow Control Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Heat
No
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Producer
Producer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication service
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Air Permit
No
 
 
 
 
 





--------------------------------------------------------------------------------









Iames Meter 17020


STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Inlet & Station Piping
Yes
Gatherer
Producer
Producer
Producer
Producer
Outlet & Station Piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Test Station - inlet piping
No
 
 
 
 
 
Test Station - outlet piping
No
 
 
 
 
 
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator
No
 
 
 
 
 
Liquid Level Shutoff
Yes
Gatherer
Producer
Producer
Producer
Producer
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electronic Measurement & Telecom Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
 No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
 No
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Station Isolation Valve
No
 
 
 
 
 
Flow Control Valve
No
 
 
 
 
 
Heat
Yes
Gatherer
Producer
Producer
Producer
Producer
Check Valve
Yes
Gatherer
Producer
Producer
Producer
Producer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electrical Service
Yes
Gatherer
Producer
Producer
Producer
Producer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Air Permit
No
 
 
 
 
 





--------------------------------------------------------------------------------





Shipman Gathering MM - Run 1, M5219031
Shipman Gathering MM - Run 2, M5219033




STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Inlet & Station Piping
Yes
Producer
Producer
Producer
Producer
Producer
Outlet & Station Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Test Station - inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
Liquid Level Shutoff
 No
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electronic Measurement & Telecom Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
 No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
 No
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Flow Control Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Heat
No
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Producer
Producer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication service
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Air Permit
No
 
 
 
 
 





--------------------------------------------------------------------------------





Lacko MM Gathering Unit 1, M5210064
Lacko MM Gathering Unit 2, M5210065
Lacko MM Gathering Unit 3, M5210066


STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Inlet & Station Piping
Yes
Producer
Producer
Producer
Producer
Producer
Outlet & Station Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Test Station - inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
Liquid Level Shutoff
 No
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electronic Measurement & Telecom Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
 No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
 No
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Flow Control Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Heat
No
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Producer
Producer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication service
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Air Permit
No
 
 
 
 
 







--------------------------------------------------------------------------------







Pyles 2
Meter M5224755


STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Inlet & Station Piping
Yes
Producer
Producer
Producer
Producer
Producer
Outlet & Station Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Test Station - inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
Liquid Level Shutoff
 No
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electronic Measurement & Telecom Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
 No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
 No
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Flow Control Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Heat
No
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Producer
Producer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication service
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Air Permit
No
 
 
 
 
 







--------------------------------------------------------------------------------







Yablonski Gathering MM Run 1, M5234259
Yablonski Gathering MM Run 2, M5234260


STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Inlet & Station Piping
Yes
Producer
Producer
Producer
Producer
Producer
Outlet & Station Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Test Station - inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
Liquid Level Shutoff
 No
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electronic Measurement & Telecom Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
 No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
 No
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Flow Control Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Heat
No
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Producer
Producer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication service
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Air Permit
No
 
 
 
 
 





--------------------------------------------------------------------------------







Beazer
Meters M5226733, M5226735, M5249530


STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
EQT Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Inlet Piping
Yes
Producer
Producer
Producer
Producer
Producer
Station & Outlet Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Test Station - inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
Liquid Level Shutoff
No
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electronic Measurement & Telcomm Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
No
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
TBD
Gatherer
Producer
Producer
Gatherer
Producer
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Flow Control Valve
No
 
 
 
 
 
Heat
No
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication Service(s)
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Air Permit
No
 
 
 
 
 





--------------------------------------------------------------------------------







J&J Meters
M5238116, M5238117, M5248049


STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
EQT Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Inlet Piping
Yes
Producer
Producer
Producer
Producer
Producer
Station & Outlet Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Test Station - inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
Liquid Level Shutoff
No
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electronic Measurement & Telcomm Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
No
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Flow Control Valve
No
 
 
 
 
 
Heat
No
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication Service(s)
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Air Permit
No
 
 
 
 
 





--------------------------------------------------------------------------------







Harden Farms Meters M5241305, M5241307, M5241308


STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
EQT Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Inlet Piping
Yes
Producer
Producer
Producer
Producer
Producer
Station & Outlet Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Test Station - inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
Liquid Level Shutoff
No
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electronic Measurement & Telcomm Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
No
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
TBD
Gatherer
Producer
Producer
Gatherer
Producer
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Flow Control Valve
No
 
 
 
 
 
Heat
No
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication Service(s)
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Air Permit
No
 
 
 
 
 







--------------------------------------------------------------------------------









ROG46H1
Meter 033341


STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
EQT Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Inlet Piping
Yes
Producer
Producer
Producer
Producer
Producer
Station & Outlet Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Test Station - inlet piping
No
Producer
Producer
Producer
Producer
Producer
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Corrosion coupon
No
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
Liquid Level Shutoff
No
Gatherer
Producer
Producer
Producer
Producer
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electronic Measurement & Telecomm Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
No
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Flow Control Valve
No
Gatherer
Producer
Producer
Gatherer
Producer
Heat
No
Gatherer
Producer
Producer
Producer
Producer
Check Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication Service(s)
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Air Permit
No
Producer
Producer
Producer
Producer
Producer





--------------------------------------------------------------------------------







590004 Ingram
Meter 033297


STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
EQT Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Inlet Piping
Yes
Producer
Producer
Producer
Producer
Producer
Station & Outlet Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Test Station - inlet piping
No
Producer
Producer
Producer
Producer
Producer
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Corrosion coupon
No
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
Liquid Level Shutoff
No
Gatherer
Producer
Producer
Producer
Producer
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electronic Measurement & Telecomm Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
No
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Flow Control Valve
No
Gatherer
Producer
Producer
Gatherer
Producer
Heat
No
Gatherer
Producer
Producer
Producer
Producer
Check Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication Service(s)
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Air Permit
No
Producer
Producer
Producer
Producer
Producer





--------------------------------------------------------------------------------







West Run - Hopewell Ridge
(NIJUD002)
M5100053
STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
EQT Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Inlet Piping
Yes
Producer
Producer
Producer
Producer
Producer
Station & Outlet Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Test Station - inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Corrosion coupon
No
 
 
 
 
 
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator / Cyclotube Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
Liquid Level Shutoff
No
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electronic Measurement & Telecomm Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
No
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Flow Control Valve
No
 
 
 
 
 
Heat
No
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication Service(s)
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Air Permit
No
 
 
 
 
 





--------------------------------------------------------------------------------







Petit 4, M5248813
Petit 5, M5248814
Petit 6, M5248816
Petit 7, M5254623
STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
EQT Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Inlet Piping
Yes
Producer
Producer
Producer
Producer
Producer
Station & Outlet Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Test Station - inlet piping
No
Producer
Producer
Producer
Producer
Producer
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
Liquid Level Shutoff
No
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electronic Measurement & Telecomm Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
No
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
No
Gatherer
Producer
Producer
Gatherer
Producer
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Flow Control Valve
No
 
 
 
 
 
Heat
No
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication Service(s)
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Air Permit
No
 
 
 
 
 





